DETAILED ACTION
Response to Arguments
The amendment filed 18 November 2021 has been entered in full. Accordingly, claims 1-20 are pending in the application.
Regarding the claim interpretations under 35 U.S.C. 112(f), Applicant has amended claims 1-11 and 14-20 to recite “a processor”. Accordingly, the claim interpretations are withdrawn.
Regarding the rejections under 35 U.S.C. 101, Applicant has amended claim 13 to recite “non-transitory”. Accordingly, the rejections are withdrawn.
Regarding the rejections under 35 U.S.C. 102(a)(1) and (a)(2), Applicant argues on page 10 that Tate does not disclose in claim 1, “a filtering unit, implemented by the processor, which filters the extracted sub patches and the pose probabilities; and a combining unit, implemented by the processor, which combines the filtered sub patches and the filtered pose probabilities.” Applicant’s arguments are convincing; accordingly, the rejections are withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “a filtering unit, implemented by the processor, which filters the extracted sub patches and the pose probabilities; and a combining unit, implemented by the processor, which combines the filtered sub patches and the filtered pose probabilities.”
claim 12: “filtering the extracted sub patches and the pose probabilities; and combining the filtered sub patches and the filtered pose probabilities.”
claim 13: “filtering the extracted sub patches and the pose probabilities-; and combining the filtered sub patches and the filtered pose probabilities.”

The closest prior art of record is noted as follows:Kumar et al. (Pose-Aware Person Recognition, 29 May 2017, arXiv, Pages 1-21) discloses in Fig. 2, partitioning training images into prominent views using body keypoints. Then, a pose-estimator is trained based on AlexNet that computes the likelihood of each pose. The pose likelihoods provide pose-aware weights, which are used to combine predictions from multiple pose specific models. Although the partitioning of poses in section 3.1 on page 3 may be considered filtering, combining of the filtered sub patches and the filtered pose probabilities is not disclosed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661